 Case 3:20-cv-00684-RJD Document 15 Filed 11/16/20 Page 1 of 6 Page ID #45




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MATTHEW BROWN-TURNER,                              )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )        Case No. 20-cv-684-RJD
                                                    )
                                                    )
 PINCKNEYVILLE CORRECTIONAL                         )
 CENTER, C/O LOYD, and LaDONNA                      )
 LONG,                                              )
                                                    )
               Defendants.                          )

                             MEMORANDUM AND ORDER

DALY, Magistrate Judge:

       Plaintiff Matthew Brown-Turner, an inmate of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at Joliet Treatment Center, brings this action pursuant to

42 U.S.C. § 1983 for deprivations of his constitutional rights while at Pinckneyville Correctional

Center (“Pinckneyville”). In his Complaint (Doc. 1), Plaintiff alleges Defendants were deliberately

indifferent to his conditions of confinement while on suicide watch in violation of the Eighth

Amendment. Plaintiff also alleges that Defendants were deliberately indifferent in treating his

wounds in violation of the Eighth Amendment. Plaintiff seeks monetary damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b).

                                                1
 Case 3:20-cv-00684-RJD Document 15 Filed 11/16/20 Page 2 of 6 Page ID #46




                                          The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1): On November 11,

2019, Plaintiff attempted to commit suicide by slicing his arm in the crease of his elbow (Id. at p.

6). He was placed on suicide watch in a dirty cell with a dirty mattress that smelled like urine and

vomit. He was also provided with a filthy smock that smelled and a dirty blanket. The cell also

lacked hot water. For seven days, he went without having his dressing changed or a shower. He

informed mental health staff and officers, but he was not removed from the cell. When he was

released from suicide watch and moved to segregation, he noticed a reddish rash throughout his

body (Id.). He spoke to a nurse. The medical records indicate that nurse was Long (Id. at p. 9). He

then saw a doctor who told him it was a redden pox that Plaintiff believes he developed as a result

of the conditions on suicide watch (Id. at p. 6). He was provided with antibiotics.

       Plaintiff was then moved to segregation from November 20-24, 2019 (Id. at p. 7). The

chuckhole in the cell was dirty and covered in old food, spoiled milk and juice, and rust (Id.).

Although he was supposed to have his wound dressing changed in the healthcare unit, he was

approached by Loyd and Long who informed him that his dressing would be changed through the

chuckhole. He informed them of the unsanitary conditions of the chuckhole, but they informed

him that he could only have his dressing changed through the chuckhole (Id. at p. 7). He allowed

them to change the dressing so that he would not develop an infection. He also asked them for

cleaning supplies, but was denied.

                                      Preliminary Dismissals

       Plaintiff identifies Pinckneyville Correctional Center as a defendant, but the prison is not

a person under the Civil Rights Act. The Supreme Court has held that “neither a State nor its

officials acting in their official capacities are ‘persons’ under § 1983.” Will v. Mich. Dep't of State



                                                  2
 Case 3:20-cv-00684-RJD Document 15 Filed 11/16/20 Page 3 of 6 Page ID #47




Police, 491 U.S. 58, 71 (1989). See also Wynn v. Southward, 251 F.3d 588, 592 (7th Cir.2001)

(Eleventh Amendment bars suits against states in federal court for money damages); Billman v.

Ind. Dep't of Corr., 56 F.3d 785, 788 (7th Cir.1995) (state Department of Corrections is immune

from suit by virtue of Eleventh Amendment); Hughes v. Joliet Corr. Ctr., 931 F.2d 425, 427 (7th

Cir.1991) (same); Santiago v. Lane, 894 F.2d 219, 220 n. 3 (7th Cir.1990) (same). Pinckneyville

is a division of the Illinois Department of Corrections, a state government agency. Based on this

authority, Pinckneyville is not a “person” within the meaning of the Civil Rights Act and shall be

dismissed from this action. See Will, 491 U.S. at 71.

       Plaintiff also makes a number of allegations about the conditions of his suicide watch cell.

Although he indicates that he told a number of mental health staff and officers, he fails to allege

that he made any complaints about the condition of his suicide cell to Loyd or Long. He only

alleges that he spoke to them while he was in segregation about having his dressing changed

through a chuckhole. The medical records indicate that he did inform Long about his rash after

being released from suicide, but he alleges that she referred him to the doctor who provided him

with antibiotics. He does not allege that he told her about the conditions of his suicide cell or that

she was aware of those conditions or his rash while he was on suicide watch. Thus, Plaintiff fails

to allege that any defendant was deliberately indifferent to the conditions of his cell while on

suicide watch. Nor does he allege that either Defendant was deliberately indifferent in treating his

wound while on suicide watch. As such, those potential claims are DISMISSED without

prejudice.




                                                  3
    Case 3:20-cv-00684-RJD Document 15 Filed 11/16/20 Page 4 of 6 Page ID #48




                                                   Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to designate the

following single count in this pro se action:

        Count 1:          Eighth Amendment deliberate indifference to serious medical
                          needs claim against Long and Loyd for requiring Plaintiff to
                          have his wound dressing changed through an unsanitary
                          chuckhole.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1

        At this stage, the Court finds that Plaintiff states a claim for deliberate indifference against

Long and Loyd for forcing him to have his wound dressing changed through an unsanitary

chuckhole. Estelle v. Gamble, 429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th

Cir. 2016)

                                                  Disposition

        For the reasons stated above, Plaintiff states a claim in Count 1 against Loyd and Long.

        The Clerk of Court shall prepare for Defendants C/O Loyd and LaDonna Long: (1) Form

5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint,

and this Memorandum and Order to the defendants’ place of employment as identified by Plaintiff.

If a defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect



1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         4
 Case 3:20-cv-00684-RJD Document 15 Filed 11/16/20 Page 5 of 6 Page ID #49




formal service on that defendant, and the Court will require that defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).




                                                 5
 Case 3:20-cv-00684-RJD Document 15 Filed 11/16/20 Page 6 of 6 Page ID #50




       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 11/16/2020
                                                       /s/ Reona J. Daly
                                                       REONA J. DALY
                                                       U.S. Magistrate Judge


                                          Notice to Plaintiff

         The Court will take the necessary steps to notify the appropriate defendants of your lawsuit
and serve them with a copy of your complaint. After service has been achieved, the defendants
will enter their appearance and file an Answer to your Complaint. It will likely take at least 60
days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that
it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a
Scheduling Order containing important information on deadlines, discovery, and procedures.
Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,
to give the defendants notice and an opportunity to respond to those motions. Motions filed before
defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need
not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  6
